Citation Nr: 0315650	
Decision Date: 07/11/03    Archive Date: 07/17/03

DOCKET NO.  97-01 881	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether there was clear and unmistakable error (CUE) in a 
December 1967 rating decision that granted service connection 
for the residuals of a herniated nucleus pulposus of L4-L5, 
with arthritis, and assigned a 10 percent evaluation.  

2.  Entitlement to an effective date earlier than September 
19, 1995, for the award of a total rating for compensation 
purposes based on individual unemployability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The veteran served on active duty from August 1947 to July 
1967.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a May 1996 rating decision of the St. Petersburg, 
Florida, Regional Office (RO) of the Department of Veterans 
Affairs (VA), that awarded a total rating based on individual 
unemployability due to service connected disability, 
effective September 19, 1995.  The veteran appealed the 
effective date of the award.  Appeal is also taken from an 
August 2001 rating decision that found that there was no 
clear and unmistakable error in a December 1967 rating 
decision that granted service connection for the veteran's 
low back disorder and assigned a 10 percent rating.   

In August 1996 the RO assigned an effective date of July 26, 
1967 for the grant of service connection cervical spine 
disorder rated as non-compensable from July 26, 1967 to July 
2, 1991, 20 percent from July 3, 1991 to August 8, 1994, 40 
percent from August 9, 1994 to September 18, 1995, and 60 
percent thereafter.  Following receipt of a notice of 
disagreement the veteran was furnished a supplemental 
statement of the case in October 1996 on the issue of an 
increased rating for degenerative disc disease of the 
cervical spine.  In November 1996 the veteran submitted a 
substantive appeal.  In an accompanying statement he 
indicated that his notice of disagreement was vague and not 
specific as to what his disagreement concerns were.  He 
stated that his issue was the error that occurred in the 
December 1967 rating action.  Based on this information the 
Board finds that he is not appealing the issue of an 
increased rating for the degenerative disc disease of the 
cervical spin, to include the August 1996 rating action.  
Thus, this issue is not before the Board for appellate 
consideration.

The veteran has referenced entitlement to extra-schedular 
consideration regarding his claim for an earlier effective 
date for the grant of unemployability benefits (38 C.F.R. 
§ 4.16 (b)).  This matter is referred to the RO for 
appropriate action.


FINDINGS OF FACT

1.  The unappealed December 1967 RO decision, which granted 
service connection for a low back disorder, and assigned a 10 
rating, was reasonably supported by the evidence then of 
record and prevailing legal authority.  

2.  The veteran's application for entitlement to a total 
rating by reason of individual unemployability due to 
service-connected disabilities was received by the RO on 
September 19, 1995.  

3.  In May 1996 the RO assigned a 70 percent combined 
evaluation for the veteran's service connected disabilities; 
granted a total rating by reason of individual 
unemployability due to service connected disabilities; and 
correctly assigned an effective date for each grant of 
September 19, 1995, the date of receipt of claim and the date 
entitlement arose.


CONCLUSIONS OF LAW

1.  The December 1967 rating decision, granting a 10 percent 
rating for a low back disorder, was not clearly and 
unmistakably erroneous and is final.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. § 3.105 (2002).  

2.  The criteria for an effective date prior to September 19, 
1995 for the grant of a total rating by reason of individual 
unemployability due to service-connected disabilities have 
not been met.  38 U.S.C.A. §§ 1155, 5110 (West 2002); 38 
C.F.R. §§  3.400, 4.16(a) (2002). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000). See 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West Supp. 2002).  This law defines the obligations of 
the VA with respect to the duty to assist.  The new law also 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The final rule implementing the VCAA was 
published on August 29, 2001.  66 Fed. Reg. 45,620-32 
(Aug.29, 2001) (codified at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a)).  

The new law and regulations require VA to notify the claimant 
and the claimant's representative of any information, and any 
medical or lay evidence, not previously provided to the 
Secretary, that is necessary to substantiate the claim.  

In this regard, the RO notified the veteran of the 
requirements necessary to establish his claim in the 
statements of the case and supplemental statements of the 
case.  In August 2001. the veteran and his representative 
were furnished a letter that provided notification of the 
information and medical evidence necessary to substantiate 
this claim.  These documents also notified him off what 
evidence the VA would obtain.  Quartuccio v. Princippi, 16 
Vet. App. 183 (2002).

The RO has also made reasonable efforts to obtain relevant 
records adequately identified by the veteran.  The veteran 
has been afforded a VA examination during the course of this 
claim, and received two hearings before the undersigned 
Veteran's law Judge.  Thus, under the circumstances in this 
case, VA has satisfied its duties to notify and assist the 
veteran, and adjudication of this appeal poses no risk of 
prejudice to the veteran.  See, e.g., Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).  


Factual Background

The evidence of record at the time of the December 1967 
rating acting included the service medical records.  These 
record s show that the veteran received treatment during 
service for his low back disorder.  This treatment included 
surgery.  In June 1963 he was hospitalized ay a British 
facility and underwent a laminectomy on the L4-L5 in July 
1963.  Subsequently, his low back complaints persisted and he 
underwent several Board of Medical Surveys.  He was 
hospitalized in February 1967 for evaluation prior to being 
transferred to the Fleet Reserve.  The clinical history 
reflects that following the 1963 surgery a second disc was 
removed t St. Albans Naval Hospital.  Following convalescence 
he was returned to full duty but was unable to perform his 
duties on board a destroyer.  He was readmitted to the 
hospital and was placed on limited duty for 6 months and 
subsequently another 6 months.  He was sent to full duty in 
May 1965 and had no appreciable change in his symptoms since 
the limited duty.

The examination showed flattening of the lumbar spine with 
slight limitation of extension and left and right lateral 
bending.  He was able to flex the back to a point where his 
fingers were 10 inches from the deck.  There was an old non-
tender mid-line surgical scar in the low lumbar area.  There 
was no spasm or tenderness.  There was pain in the back on 
full straight raising on the right.  The reflexes were active 
and equal except the right ankle jerk was slightly diminished 
as compared to the left.  There were no sensory changes, no 
atrophy, or demonstrable weakness.  X-rays showed an old 
laminectomy at the L4-L5 and a solid fusion between the L4 
and L5 and about 20 percent compression of the superior 
aspect of the body of the L4.  The medical Board Report 
contains diagnoses of ankylosis of the L4-L5, spontaneous, 
herniated nucleus pulposus, lumbar old, and compression 
fracture of the L4.  

In March 1967 the Physical Evaluation Board determined that 
the veteran was unfit to perform the duties of his rate due 
to his low back disorders.  His disabilities were ratable at 
10 percent pursuant to the Schedule for Rating disabilities 
currently in use by the "Veterans Administration'. The 
Diagnostic Codes were 5299-5292, spine, limitation of motion, 
lumbar, slight.

A July 25, 1967 notation reflects that his health records 
were terminated by reason of transfer to permanent disability 
retirement with a 100% disability.

The veteran's original Application for Compensation was 
received in September 1967.  At that time he claimed service 
connection for several disorders, including his back.  He did 
not complete that portion of the application pertaining to a 
total disability claim.

Received in October 1967 was a statement from the veteran in 
which he indicated he was claiming service connection for the 
following disabilities of the lumbar spine: degenerative 
arthritis, fusion of the L4-L5, compression fracture of the 
L4, and herniated nucleus pulposus.

Received in November 1967 was a VA Form 29-4373, Request for 
Disability Compensation rating for Insurance Purposes.  In 
that document the veteran indicated that VA form 21-6796b was 
attached.   Of record is part II of that form in which the 
veteran stated in part that he had applied for disability 
compensation benefits in September 1967.  He was permanently 
disabled and retired 100 percent from the U. S. Navy.

In December 1967 the RO granted service connection for post 
operative residuals herniated nucleus pulposus, L4-L5 and 
degenerative arthritis and assigned a 10 percent rating under 
Diagnostic Codes 5293-5292-5003, effective from July 26, 
1967, the date of his retirement from active duty.  At that 
time the RO cited the findings of the February 1967 
examination.  The veteran was notified of this decision and 
of his appellate rights in December 1967.  He did not appeal 
this decision.  

The record shows that, following the grant of service 
connection and award of a 10 percent evaluation in December 
1967, the veteran had no further contact with VA until 1973 
when he requested a copy of his Navy Physical Evaluation 
Board proceeding.  

The veteran submitted a request for an increased evaluation 
for his service connected back disorder in July 1991. A that 
time he stated that he may be entitled to an increase since 
the initial assignment of 10 percent in 1967.  Received in 
conjunction with the claim were VA medical records showing 
treatment for disabilities of the cervical and lumbar spine 
during 1991.  During a VA examination in August 1991 the 
veteran reported that he had received a 100 disability 
discharge from the military in 1967 and had retired from the 
Civil Service in 1976 with 100 percent disability.  The 
diagnosis was postoperative status times two for degenerative 
disc disease with residual postoperative arthritis.

By rating decision dated in September 1991, a 20 percent 
rating was awarded for postoperative residuals, herniated 
nucleus pulposus, lumbosacral spine.  That decision also 
denied service connection for a disability of the cervical 
spine.  The veteran was notified of this determination and of 
his appellate rights in October 1991.  He did not appeal this 
decision.  

The veteran was treated by a private physician in August 1994 
for progressive loss of function of the right hand.  An 
examination included findings which showed marked atrophy of 
the hands and forearms.  The diagnoses included loss of nerve 
function of the upper extremities, rule out cervical 
compressive neuropathy and rule out peripheral compressive 
neuropathy. X-rays showed severe multiple degenerative 
disease of the cervical spine.  

A private MRI was conducted in September 1994.  The 
impressions were C5-6 intramedullary 6 mm. by 10mm. T 
2hyperintensity consistent with ischemia/limited infarction 
secondary to extrinsic compression, moderate degree of 
central canal stenosis from the C5-6 to the C7-T1, moderated 
degrees of bilateral neural foraminal encroachment from the 
C3-4 through the C7-T1.  The predominant etiology of the 
foraminal encroachment was severe hypertrophic facet 
osteoarthritis with associated capsular and/or synovial 
thickening.

A September 1994 electromyogram and nerve conduction studies 
of the upper extremities widespread neurogenic change which 
were asymmetrical but affected every muscle studied. 

The veteran submitted a claim for an increased evaluation in 
August 1994.  A March 1995 statement from a military 
neurosurgeon is to the effect that he had been treating the 
veteran since January 1995 and had degenerative cervical 
spine disease more severe than would be expected which caused 
a contusion of his cervical spinal cord.  He underwent 
cervical decompression in February 1995.  Because of his 
upper extremity weakness and limitation in use he should be 
considered 100 percent disabled for activities requiring 
motor dexterity in the upper extremities.

By rating decision dated in May 1995, the RO determined that 
the September 1991 rating action, which denied service 
connection for a cervical spine disorder was CUE.  Service 
connection was established for degenerative disc disease of 
the cervical spine, rated as 20 percent effective in July 
1991 and 40 percent effective in August 1994.  The disability 
of the lumbar spine was maintained as 20 percent.  The 
combined evaluation was 50 percent.  The veteran was notified 
of this determination in June 1995, and of his appellate 
rights.  

The veteran was treated at a VA facility on August 29, 1995 
for his cervical spine disorder.

Received on September 19, 1995, was the veteran's claim for 
entitlement to a total rating by reason of individual 
unemployability due to service connected disabilities.  At 
that time he reported that he last worked in May 1976 as a 
warehousman.  He had one year of high school.  He retired 
from civil service because of back pain and high blood 
pressure.  

Following VA examination in October 1995, the RO in May 1996 
increased the 40 percent rating in effect for degenerative 
disc disease postoperative status decompression of the 
cervical spine to 60 percent effective September 19, 1995.  
The combined evaluation was 70 percent, effective September 
19, 1995.  The RO awarded a total rating based on individual 
unemployability effective on September 19, 1995.  

In July 1996, he requested a reconsideration of the June 1995 
rating action regarding the effective date of the grant of 
the cervical spine disability.  He stated that he claimed 
that disability on his original application in 1967.  In 
August 1996 the RO assigned an effective date of July 26, 
1967 for the grant of service connection cervical spine 
disorder rated as non-compensable from July 26, 1967 to July 
2, 1991, 20 percent from July 3, 1991 to August 8, 1994, 40 
percent from August 9, 1994 to September 18, 1995, and 60 
percent thereafter.  Following receipt of a notice of 
disagreement the veteran was furnished a supplemental 
statement of the case in October 1996 on the issue if an 
increased rating for degenerative disc disease of the 
cervical spine.  In November 1996 the veteran submitted a 
substantive appeal.  In an accompanying statement he 
indicated that his notice of disagreement was vague and not 
specific as to what his disagreement concerns were.  He 
stated that his issue was the error that occurred in the 
December 1967 rating action.

Received in November 1996 was the veteran's DD 214 which 
shows that he was permanently retired in July 1967 by reason 
of physical disability 

A hearing was held at the RO in April 1997 concerning his 
claim for an earlier effective date for the grant of 
unemployability benefits.  At that time he stated that when 
he retired from the Navy he was rated a 100 percent disabled 
due to his back disability which was permanent in nature.  He 
stated that he injured his back and neck while on active 
duty.

Received in May 1997 were additional service medical and 
administrative records.  The medical records include the 
treatment records from the British Hospital in Uruguay where 
the veteran has surgery for a herniated disc in July 1963.  
Also of record is a July 1967 Determination from the 
Secretary of the Navy that the veteran was incapacitated to 
perform the duties of his grade by reason of a permanent 
disability rated as 100 percent.  He was to be placed on the 
Retired list.

During an October 2000 hearing before the undersigned sitting 
at Washington D.C.  It was maintained that the service 
medical records show that the veteran had spurring and 
degeneration in the cervical spine and the RO erred in not 
granting service connection for this disorder in December 
1967.  It was also stated that in October 1967 that the 
veteran informed the RO that he was a 100 percent disabled.   
He indicated that he forgot to complete that portion of his 
application regarding unemployability.  It was stated that 
the Navy determined that he had a 100 percent disability due 
to his low back and that the RO should have awarded him a 100 
percent rating.  

During a July 2002 hearing before the undersigned sitting at 
Washington, D. C.  The appellant stated that the RO erred 
because they did not make any attempt to reconcile the 10 
percent rating assigned when the Navy rated him at 100 
percent. It way stated that a VA examination should have been 
conducted. 

CUE

The law grants a period of one year from the date of the 
notice of the result of the initial determination for 
initiating an appeal by filing a notice of disagreement; 
otherwise, that determination becomes final and is not 
subject to revision on the same factual basis in the absence 
of clear and unmistakable error. 38 U.S.C. 4005; 38 C.F.R. § 
3.105 (1967) (now 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 
3.105 (2002).

Clear and unmistakable error may be found only when there is 
an administrative failure to apply the correct statutory and 
regulatory provisions to the correct and relevant facts; it 
will not be found when there is a mere disagreement with 
interpretation of facts.  A mere difference of opinion in the 
outcome of a prior adjudication does not provide an excuse to 
find clear and unmistakable error.  Thompson v. Derwinski, 1 
Vet. App. 2541 (1991); Oppenheimer v. Derwinski, 1 Vet. App. 
370; Rovie v. Derwinski, 1 Vet. App. 612 (1991).  

Previous determinations of the RO are final and binding, 
including decisions as to ratings, and will be accepted as 
correct in the absence of CUE. 38 C.F.R. § 3.105(a).  CUE is 
a very specific and rare kind of error; it is the kind of 
error, of fact or law, that when called to the attention of 
later reviewers compels the conclusion, to which reasonable 
minds could not differ, that the result would have been 
manifestly different but for the error.  To find CUE, the 
correct facts, as they were known at the time, must not have 
been before the adjudicator (a simple disagreement as to how 
the facts were weighed or evaluated will not suffice) or the 
law in effect at the time was incorrectly applied; the error 
must be undebatable and of a sort which, had it not been 
made, would have manifestly changed the outcome at the time 
it was made; and a determination of CUE must be based on the 
record and law that existed at the time of the prior 
adjudication.  Damrel v. Brown, 6 Vet. App. 242, 245 (1994); 
Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993); Russell v. 
Principi, 3 Vet. App. 310, 313-314 (1992).

A claim that the evidence was not properly weighed or 
evaluated cannot constitute CUE, and the allegation of CUE 
must specifically state what error occurred and how the 
outcome would have been manifestly different.  Similarly, 
broad-brush allegations of failure to follow the regulations 
or failure to give due process, or any other general, non- 
specific claim of error cannot satisfy the stringent pleading 
requirements for the assertion of CUE.  See Fugo, 6 Vet. App. 
at 44-45.  Where a claimant fails to reasonably raise a CUE 
claim as set forth above, there is no requirement to address 
the merits of the issue.  Fugo, 6 Vet. App. at 45.

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  

For slight limitation of motion of the lumbar spine, a 10 
percent rating is warranted.  A 20 percent rating is warranted 
for moderate limitation of motion.  A 40 percent rating is 
warranted for severe limitation of motion.  38 C.F.R. § 4.71a, 
Code 5292.  

Moderate intervertebral disc syndrome, with recurring 
attacks, is rated as 20 percent disabling.  A 40 percent 
evaluation requires severe recurring attacks, with 
intermittent relief.  A 60 percent evaluation requires 
pronounced intervertebral disc syndrome with persistent 
symptoms compatible with sciatic neuropathy (i.e., with 
characteristic pain and demonstrable muscle spasm and an 
absent ankle jerk or other neurological findings appropriate 
to the site of the diseased disc) and little intermittent 
relief.  38 C.F.R. § 4.71a, Code 5293.  

The doctrine of "constructive possession" of VA records laid 
out by the Court in Bell v. Derwinski, 2 Vet. App. 611 (1992) 
is not applicable prior to Bell, which was decided in 1992. 
See Lynch v. Gober, 10 Vet. App. 127 (1997).

The veteran and his representative in several statements and 
hearings maintain that there are several reasons why the 
December 1967 rating action is CUE.  The veteran states that 
the VA failed in it's duty to inform and assist him regarding 
his original incomplete application and that he could be 
entitled to a total rating based on unemployability, to 
include based on extra-schedular consideration.  The RO 
failed to obtain and consider all the service records, which 
showed that he sustained a severe back injury and that his 10 
percent rating was changed to a permanent 100 rating when he 
was placed on the Retired List.  He states that because he 
was rated at a 100 percent the RO should have scheduled him 
for an examination of his low back.  He also states that he 
filed a claim for his neck disorder, which he injured in 
service.

With regard to the contentions relating to a failure of the 
duty to assist the veteran in the development of his claim.  
The Board notes that any VA breach of the duty to assist 
cannot form the basis for a claim of CUE, because such a 
breach creates an incomplete rather then an incorrect record.  
This would also apply to the RO's decision not to have the 
veteran examined in 1967.  This is a matter of judgment and 
not a basis for a finding of CUE.  Caffrey v. Brown, 6 Vet. 
App. 384.  Such allegations do not rise to the level of CUE.  

The evidence shows that additional service records were 
received subsequent to the December 1967 decision.  However, 
these documents do not provide a basis for finding CUE.  The 
record on file at the time of the December 1967 showed that 
the veteran had been awarded a 100 percent disability rating 
by the Navy in July 1967.  This fact should have been 
considered by the RO in making its determination.  However, 
the 10 percent awarded by the RO in December 1967 was based 
on the February 1967 examination while on active duty.  This 
is the last examination of record.  The RO determined that 
the findings were indicative of a 10 percent rating.  This 
determination is a matter of rating judgment and the 10 
percent is not inconsistent with the evidence then of record.  
Questioning said rating judgment is a disagreement with how 
the evidence was weighed and is not a basis for a finding of 
CUE.  

Finally, concerning the assertion that the December 1967 
rating action failed to grant service connection for a neck 
disorder, this argument is moot.  In August 1996 the RO 
assigned an effective date of July 26, 1967 for the grant of 
service connection for the degenerative disc disease of the 
cervical spine.  This is that date following the veteran's 
separation from service.  

Accordingly, the Board finds that the evidence on file at the 
time of the December 1967 rating decision adequately 
supported that decision and the decision was consistent with 
the law and regulations in effect at that time.  Accordingly, 
it is the Board's judgment that the March 1985 rating 
decision was not clearly and unmistakably erroneous and is 
final. 38 USC 4005.

Earlier Effective Date

Disability evaluations are based on the comparison of 
clinical findings with the relevant schedular criteria. 38 
U.S.C.A. § 1155.

The law provides that a total disability rating may be 
assigned where the schedular rating is less than total, when 
the disabled person is unable to secure or follow a 
substantially gainful occupation as a result of service- 
connected disabilities, provided, that, if there is only one 
such disability, the disability shall be ratable at 60 
percent or more, or if there are two or more disabilities, 
there shall be at least one ratable at 40 percent or more, 
and sufficient additional disability to bring the combined 
rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 
4.16(a) (2002).

If the schedular rating is less than 100 percent, the issue 
of unemployability must be determined without regard to the 
advancing age of the veteran.  38 C.F.R. §§ 3.341(a), 4.19.  
Marginal employment shall not be considered substantially 
gainful employment. 38 C.F.R. § 4.16(a).

The assignment of effective dates of awards is generally 
governed by 38 U.S.C.A. § 5110 (West 2002) and 38 C.F.R. § 
3.400 (2002).  Unless specifically provided otherwise, the 
effective date of an original claim or a claim reopened after 
final adjudication shall be fixed in accordance with the 
facts found, but shall not be earlier than the date of 
receipt of application therefore.  38 U.S.C.A. § 5110(a) 
(West 2002).  

Additionally, the effective date of an award of increased 
compensation shall be the earliest date as of which it is 
factually ascertainable that an increase in disability had 
occurred, if application is received within one year from 
such date.  Otherwise date of receipt of claim.  38 C.F.R. § 
3.400.

The record reflects that the veteran's claim for 
unemployability benefits was received was received on 
September 19, 1995.  The RO also considered this claim as a 
claim for increase in his cervical spine disorder.  

In May 1996 the increased the 40 percent rating in effect for 
degenerative disc disease postoperative status decompression 
of the cervical spine to 60 percent effective September 19, 
1995.  The combined evaluation was 70 percent.  The RO 
assigned the effective date of September 19, 1995.  As of 
this date the veteran satisfied the schedular criteria for 
unemployability benefits per 38 C.F.R. § 4.16 (a).  Based on 
the current record the Board finds no basis for an effective 
date earlier than September 19, 1995, the date entitlement 
arose.


ORDER

The claim that there was CUE in a December 1967 RO decision 
that granted service connection for a lumbar spine disorder 
and assigned a 10 percent rating, is denied.  

Entitlement to an effective date earlier than September 19, 
1995, for the grant of a total rating by reason of individual 
unemployability due to service connected disabilities, is 
denied.  



	                        
____________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

